Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1-2, 4-5, 6-7, 9-10, 11-12, and 14-15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “starts vector”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Limitation: “... storing, in a dictionary of a column store of the database, a) the first start time of the first subseries, b) the second start time of the second subseries, and c) the equal time interval...” 

    PNG
    media_image1.png
    483
    635
    media_image1.png
    Greyscale

a) and b) are start times of each subseries (1-1-2001 07:00, 2-1-2001 07:00) in value-vector

Start vector or column “Starts” is still missing in the claim. Without this column, there is no connection between index vector and Dictionary. Further, without start vector, there is no way to use dictionary (i.e., compressed time series) to calculate the original time series (i.e., TS local)


    PNG
    media_image2.png
    443
    608
    media_image2.png
    Greyscale


Regarding to claim 1, 6, and 11 missing starts-vector
The present application tries to solve to time series that include gaps (i.e., missing time-series). Three (3) pieces of important information stored in dictionary: a) interval, b) starts-vector, and c) values-vector. All three pieces are needed in order to perform operations on the time-series that include gaps.

[0023] The starts-vector connects the index values of the index-vector to the respective blocks. The values vector describes the respective starting time stamp for each of the blocks. Thus, given a specific index vector value, the starts vector is first scanned until the respective block in which the value is contained is found. With that, the position of the starting value of the respective block in the starting values vector is retrieved. With those two units of information, the time stamps are calculated as described for the general time series dictionary.

[0027] At 508, the one or more processors store the start time and interval in a dictionary of a column store of a database of the data platform. At 510, the one or more processors generate an index in the column store, where the index has a number of index vectors as described above. At 512, the one or more processors use the index vectors, as described above, to calculate each time stamp of the series data or for each block, from the start time and the position in the time series based on the interval, both of which are stored in the dictionary in the column store. Accordingly, the amount of data needed to store the series data as time stamps is compressed to storing only index vectors and start time and intervals, stored in a dictionary. 

	For instance, a specific index vector value is 5, starting point (i.e., position) is 3 which has start value is 2-1-2001 07:00. The timestamp 2-1-2001 07:00 + (5-3)*1 = 2-1-2001 09:00.
	Without star-vector (i.e., start point of each block of time-series), identify which value in the values-vector to use to calculate the time-stamp to calculate or perform any operations on time-series including gaps.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED May 30, 2001).

Claim 1-2, 4-5, 6-7, 9-10, 11-12, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, and 8-13 of U.S. 10496656. Although the claims at issue are not identical, they are not patentably distinct from each other because as below

Application: 16/661993
Patent: 10496656
Claim 1
A computer-implemented method comprising:
receiving a plurality of time stamps of a time series of data for operations executed on a database, 

determining that the plurality of time stamps includes a gap separating a first subseries of successive time stamps separated by an equal time interval and a second subseries of successive time stamps separated by the equal time interval, the first subseries including a first start time of the first subseries, the second subseries including a second start time of the second subseries, and the gap separating the first subseries and the 

storing, in a dictionary of a column store of the database, the first start time of the first subseries, the second start time of the second subseries, and the equal time interval; 









generating an index vector comprising a first index value and a second index value, the first index value corresponding to the first start time of the first subseries and the second index value 

executing, based at least in part on the dictionary including the equal time interval and the index vector, the operations on the time series of data.






A computer-implemented method comprising: 
receiving a plurality of time stamps of a time series for operations executed on a database of a data platform; 

determining that the plurality of time stamps includes at least one gap separating a first subseries and a second subseries, the first subseries having a first start time and a first plurality of successive time stamps separated by an equal time interval, the second subseries having a second start time and a second plurality successive time stamps separated by the equal time interval, and the gap separating the first subseries and 

storing, by one or more processors of the data platform, the equal time interval in a dictionary of a column store of the database; generating, by the one or more processors, a starts vector and a starting values vector in the dictionary of the column store of the database, the starts vector storing references, based on the index vector, to the first start time and the second start time, and the starting values vector storing a respective starting time stamp for each of the first subseries and the second subseries; 

generating, by the one or more processors, an index vector comprising indices corresponding to the first plurality of successive timestamps and the second subseries of successive time stamps;




receiving, by the one or more processors, a query associated with one or more timestamps; constructing, by the one or more processors in response to the query, the one or more timestamps of the plurality of time stamps in the first subseries and/or the second subseries based at least on the equal time interval, the starts vector, and the starting values vector, the constructing comprising accessing the dictionary; and retrieving, from the database by the one or more processors, data associated with the one or more timestamps.


The computer implemented method in accordance with claim 1, further comprising: dividing the time series into a first time series block corresponding to 


The computer implemented method in accordance with claim 1, further comprising: dividing, by the one or more processors, the time series into a first 

The computer implemented method in accordance with claim 1, wherein the executing of the operations comprises calculating  one or more time stamps of the plurality of time stamps included in the first subseries and/or the second subseries based at least on the dictionary including the equal time interval, the first index, and the second index.

Claim 1
receiving, by the one or more processors, a query associated with one or more timestamps; constructing, by the one or more processors in response to the query, the one or more timestamps of the plurality of time stamps 20 in the first subseries and/or the second subseries based at least on the equal time interval, the starts vector, and the starting values vector, the constructing comprising accessing the dictionary; and retrieving, from the database by the one or more processors, data associated with the one or more timestamps.

Claim 5
The computer implemented method in accordance with claim 1, wherein the 


The computer implemented method in accordance with claim 1, wherein the 

A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:

receiving a plurality of time stamps of a time series of data for operations executed on a database of a data platform,

determining that the plurality of time stamps includes a gap separating a first subseries of successive time stamps separated by an equal time interval and a 

storing, in a dictionary of a column store of the database, the first start time of the first subseries, the second start time of the second subseries, and  the equal time interval; generating an index vector comprising a first index value and a second index value, the first index value corresponding to 







executing, based at least in part on the dictionary including the equal time interval and the index vector, the operations on the time series of data.


A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 

receiving a plurality of time stamps of a time series for operations executed on a database of a data platform 


determining that the plurality of time stamps includes at least one gap separating a first subseries and a second subseries, the first subseries having a 

storing the equal time interval in a dictionary of a column store of the database; generating, by the one or more processors, an index vector comprising indices corresponding to the first plurality of successive timestamps and the second subseries of successive time stamps; generating, by the one or more processors, a starts vector and a starting values vector in the dictionary of the column store of the database, the starts vector storing references, based on the index vector, to the first start time and the 

receiving, by the one or more processors, a query associated with one or more timestamps; constructing, by the one or more processors in response to the query, the one or more timestamps of the plurality of time stamps included in the first subseries and/or the second subseries based at least on the equal time interval, the starts vector, and the starting values vector, the constructing comprising accessing the dictionary; and retrieving, from the database by the one or more processors, data associated with the one or more timestamps.

The computer program product in accordance with claim 6, wherein the operations further comprise an operation 


The computer implemented method in accordance with claim 1, further comprising: dividing, by the one or more 

The computer program product in accordance with claim 6, wherein the executing of the operations comprises calculating one or more the time stamps of the plurality of time stamps included in the first subseries and/or the second subseries based at least on the dictionary including the equal time interval, the first index, and the second index.

Claim 9
The computer program product in accordance with claim 8, wherein the executing of the operations comprises calculating one or more the time stamps of the plurality of time stamps included in the first subseries and/or the second subseries based at least on the equal time interval, the first index, and the second index.
Claim 10
The computer program product in accordance with claim 6, wherein the database includes an in-memory database having a hybrid store structure, the hybrid store structure comprising the column store and a row store.
Claim 10
The computer program product in accordance with claim 8, wherein the database includes an in-memory database having a hybrid store structure, the hybrid store structure comprising the column store and a row store.

A system comprising: at least one programmable processor; and at least one memory storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 

receiving a plurality of time stamps of a time series of data for operations executed on a database of a data platform; determining that the plurality of time stamps includes a gap separating a first subseries of successive time stamps separated by an equal time interval and a second subseries of successive time stamps separated by the equal time interval, the first subseries including a first start time of the first subseries, the second subseries including a second start time of the second subseries, and the gap separating the first subseries and the 

storing, in a dictionary of a column store of the database, the first start time of the first subseries, the second start time of the second subseries, and the equal time interval; 










generating an index vector comprising a first index value and a second index value, the first index value corresponding to 

executing, based at least in part on the dictionary including the equal time interval and the index vector, the operations on the time series of data.


A system comprising: at least one programmable processor; and at least one memory storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 

receiving a plurality of time stamps of a time series for operations executed on a database of a data platform determining that the plurality of time stamps includes at least one gap separating a first subseries and a second subseries, the first subseries having a first start time and a first plurality of successive time stamps separated by an equal time interval, the second subseries having a second start time and a second plurality successive time stamps separated by the equal time interval, and the gap separating the first subseries and the second subseries 

storing the equal time interval in a dictionary of a column store of the database; generating, by the one or more processors, a starts vector and a starting values vector in the dictionary of the column store of the database, the starts vector storing references, based on the index vector, to the first start time and the second start time, and the starting values vector storing a respective starting time stamp for each of the first subseries and the second subseries; 



generating, by the one or more processors, an index vector comprising indices corresponding to the first plurality of successive timestamps and the second subseries of successive time stamps; 



receiving, by the one or more processors, a query associated with one or more timestamps; constructing, by the one or more processors in response to the query, the one or more timestamps of the plurality of time stamps included in the first subseries and/or the second subseries based at least on the equal time interval, the starts vector, and the starting values vector, the constructing comprising accessing the dictionary; and retrieving, from the database by the one or more processors, data associated with the one or more timestamps.


The system in accordance with claim 11, wherein the operations further comprise an operation to divide the time series into a first time series block corresponding to 


The system in accordance with claim 11, wherein the operations further comprise an operation to divide the time series into a first time series block corresponding to 

The system in accordance with claim 11, wherein the executing of the operations comprises calculating one or more time stamps of the plurality of time stamps included in the first subseries and/or the second subseries based at least on the dictionary including the equal time interval, the first index, and the second index.

Claim 11
receiving, by the one or more processors, a query associated with one or more timestamps; constructing, by the one or more processors in response to the query, the one or more timestamps of the plurality of time stamps included in the first subseries and/or the second subseries based at least on the equal time interval, the starts vector, and the starting values vector, the constructing comprising accessing the dictionary; and retrieving, from the database by the one or more processors, data associated with the one or more timestamps.
Claim 15
The system in accordance with claim 11, wherein the database includes an in-memory database having a hybrid store 


The system in accordance with claim 11, wherein the database includes an in-memory database having a hybrid store .


Response to Arguments
Applicant argues that 

    PNG
    media_image3.png
    109
    662
    media_image3.png
    Greyscale

A terminal disclaimer has not received.

Regarding to argument relates to failing to claim “essential matter”, examiner has been considered. However, start vector that is essential matter of the dictionary and the invention is not in the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167